Exhibit 10.1

 

INSTINET 2004 PERFORMANCE SHARE PLAN

 

SECTION 1.

NAME AND PURPOSES OF THE PLAN; DEFINITIONS

 

(a) Name. The name of this plan is the Instinet 2004 Performance Share Plan (the
“Plan”).

 

(b) Purposes. The purposes of the Plan are to incentivize and encourage selected
employees of Instinet Group Incorporated (the “Company”) and its Subsidiaries,
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business, to achieve predetermined performance goals
and to obtain a stake in the growth and prosperity of the Company.

 

(c) Definitions. The following terms are defined as set forth below:

 

“Affiliate” means any corporation, partnership, limited liability company,
association, joint-stock company, trust, unincorporated association or other
entity (other than the Company) that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

 

“Agreement” means any agreement, letter or other instrument by which an Award is
granted to a Participant, setting forth the terms and conditions of the Award as
determined by the Committee. Such terms and conditions may include, without
limitation, requirements for continued employment, performance goals, and
compliance with covenants not to compete or other covenants.

 

“Award” or “Performance Share Award” means a grant of a right to receive shares
of Stock which is contingent on the achievement of performance objectives during
a specified period, as more specifically described in Section 4, subsequent
Sections hereof and any applicable Agreement.

 

“Board” means the Board of Directors of the Company as constituted from time to
time.

 

“Business Combination” means a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another entity.

 

“Cause”, with respect to any Participant, means:

 

  (i) the commission by the Participant of any act or omission that would
constitute a felony under applicable federal, state or foreign law;

 

  (ii) the commission by the Participant of any act of moral turpitude;

 

  (iii) fraud, dishonesty or other acts or omissions by the Participant that
result in a breach of any fiduciary or other material duty to the Company and/or
any of its Subsidiaries or Affiliates;

 

  (iv) continued alcohol or other substance abuse by the Participant that
renders the Participant incapable of performing his or her material duties to
the satisfaction of the Company and/or its Subsidiaries;

 

  (v) any act or omission by the Participant that is a violation of any
applicable federal or state or other securities law, regulation or rule or of
any applicable rule or regulation of any self-regulatory organization; or



--------------------------------------------------------------------------------

  (vi) any failure by the Participant to act in the best interests of the
stockholders of the Company.

 

In general, whether or not a Termination of Employment is for Cause shall be
determined by the Committee or its delegee, in its, his or her sole discretion.

 

“Change in Control” means the occurrence of any one of the following:

 

  (i) The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of the Requisite Percentage of
either the Outstanding Company Common Stock or the combined voting power of the
Outstanding Company Voting Securities; provided, however, that for purposes of
this subpart (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company or Reuters or its controlled affiliates, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this definition; or

 

  (ii) The members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (iii) Consummation of a Business Combination, in each case, unless, following
such Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, the Requisite Percentage of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination. Notwithstanding the foregoing, unless the Board in its
sole discretion determines otherwise, none of the foregoing events shall be a
Change in Control if (I) they occur in connection with or as a result of a
strategic merger, business combination,



--------------------------------------------------------------------------------

joint venture or asset transfer with or to another entity that participates in
the same or similar businesses to the businesses of the Company, or (II)
following the occurrence of such event, Reuters owns a percentage of the
Outstanding Company Common Stock that is at least equal to thirty percent (30%)
percent and exceeds the percentage owned by any other single shareholder.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor, along with related rules, regulations and interpretations.

 

“Committee” means the Committee of the Board referred to in Section 2.

 

“Company” means Instinet Group Incorporated, a Delaware corporation, and any
successor thereto.

 

“Covered Employee” means any employee of the Company or any of its Subsidiaries
who is a “covered employee” within the meaning of Section 162(m) of the Code.

 

“Disability” means a mental or physical illness that entitles the Participant to
receive benefits under the long-term disability plan of the Company or
Subsidiary thereof that covers such Participant, or if there is no such plan or
the Participant is not covered by such a plan, a mental or physical illness that
renders a Participant totally and permanently incapable of performing the
Participant’s duties for the Company, as determined by the Committee.
Notwithstanding the foregoing, a Disability shall not qualify under this Plan if
it is the result of (i) a willfully self-inflicted injury or willfully
self-induced sickness; or (ii) an injury or disease contracted, suffered or
incurred while participating in a criminal offense. The determination of
Disability for purposes of this Plan shall not be construed to be an admission
of disability for any other purpose.

 

“Effective Date” means the date on which the Plan is initially approved by
stockholders as set forth in Section 12.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” means (i) (A) with respect to grant value of an Award, the
average closing price (as reported by Nasdaq or, if applicable, any other
national stock exchange on which the Stock is trading or admitted to trading) of
shares of Stock during the sixty (60) trading days immediately preceding the
date of grant of such Award, and (B) for all other purposes of the Plan, the
last sale price at which Stock was traded on such date or, if no Stock was
traded on such date, the next preceding date on which Stock was traded, as
reported by Nasdaq or, if applicable, any other national stock exchange on which
the Stock is traded or admitted to trading or (ii) if the Stock is not traded on
an established stock exchange or a national market system, its fair market value
as determined in good faith by the Committee.

 

“Good Reason” means, with respect to any Participant, the occurrence of any one
or more of the following, unless the event occurs with a Participant’s express
prior written consent; unless the event is an isolated, insubstantial and
inadvertent action of failure to act which was not taken in bad faith and which
is remedied by the Company within 30 days after receipt of notice thereof given
by the Participant; or unless the event occurs in connection with the
Participant’s Termination of Employment for Cause, Disability or death:

 

  (i) a material and sustained reduction in such Participant’s authority or
responsibilities from the authority and responsibilities in effect at the
beginning of the applicable Plan Cycle, other than an act that is remedied by
the Company within 30 days after receipt of written notice thereof given by the
Participant;

 

  (ii) a material reduction by the Company of the Participant’s base salary
(other than a reduction as part of an overall reduction in compensation
affecting more than fifty percent (50%) of all Participants); or



--------------------------------------------------------------------------------

  (iii) a relocation of the Participant to a site other than the one where such
Participant was based at the beginning of the applicable Plan Cycle, unless the
site is within (50) miles of the Participant’s residence at the time of such
relocation.

 

“Incumbent Board” means the individuals who, as of the Effective Date,
constitute the Board.

 

“Nasdaq” means The Nasdaq Stock Market.

 

“Outstanding Company Common Stock” means, as of any date or time, the
then-outstanding shares of Stock.

 

“Outstanding Company Voting Securities” means, as of any date or time, the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors.

 

“Participant” means an employee of the Company or any Subsidiary thereof who has
been selected by the Committee for participation pursuant to the provisions of
the Plan.

 

“Payout” means the actual number of shares of Stock to be distributed under the
Plan to a Participant with respect to a Plan Cycle.

 

“Performance Goals” mean the level of performance for a Plan Cycle, as
determined by reference to the Performance Measure(s), the attainment of which
may result in a right (subject to the provisions of the Plan) to receive a
Payout for such Plan Cycle. Unless otherwise specified by the Committee, the
Performance Goals shall be further differentiated as follows:

 

(i) the “Threshold Performance Goal” which is the level of a given Performance
Measure that, if attained for such Plan Cycle, will result in the Payout
ascribed to such Performance Measure for such Plan Cycle;

 

(ii) the “Target Performance Goal” which is the level of a given Performance
Measure that, if attained for such Plan Cycle, will result in the Payout
ascribed to such Performance Measure for such Plan Cycle; and

 

(iii) the “Maximum Performance Goal” which is the level of a given Performance
Measure that, if attained for such Plan Cycle, will result in the Payout
ascribed to such Performance Measure for such Plan Cycle.

 

As provided in Section 6(b) below, failure to obtain any one Threshold
Performance Goal, regardless of the level of achievement with respect to other
Performance Measures, if any, shall result in no Payout for such Plan Cycle.

 

“Performance Measures” mean the particular performance measures for each Plan
Cycle determined in the discretion of the Committee, based upon the Committee’s
determination of the goals that will most effectively further the Company’s
corporate objectives and chosen from the performance measures described in
Section 5(d).

 

“Person” means any individual, entity or group within the meaning of the
Exchange Act.

 

“Plan Cycle” means, the three-year period beginning January 1, 2004, and ending
December 31, 2006 and each successive three-consecutive-year period beginning on
each January 1 thereafter; provided that the Committee, in its discretion, may
designate any other period as a Plan Cycle with respect to one or more
Participants.

 

“Requisite Percentage” means a percentage in excess of the highest of thirty
percent (30%) and the percentages of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities then-owned by Reuters and its
controlled affiliates.



--------------------------------------------------------------------------------

“Retirement” means a Participant’s voluntary Termination of Employment on or
after his or her fifty-fifth (55th) birthday, provided that the sum of such
Participant’s age and number of complete years of service to the Company and/or
its Subsidiaries equals or exceeds sixty (60).

 

“Reuters” means Reuters Group PLC.

 

“Stock” means the common stock, $.01 par value, of the Company, subject to
adjustments pursuant to Section 3.

 

“Subsidiary” means any corporation or other entity, whether domestic or foreign,
which is consolidated with the Company in accordance with US generally accepted
accounting principles.

 

“Termination of Employment” means the occurrence of any act or event that
actually or effectively causes or results in the person’s ceasing, for whatever
reason, to be an employee of the Company and of any Subsidiary, including,
without limitation, death, Disability, dismissal, resignation, Retirement or
severance as a result of the discontinuance, liquidation, sale or transfer by
the Company or any Subsidiary of a business such entity owns or operates. A
Termination of Employment shall occur with respect to a Participant who is
employed by a Subsidiary if the Subsidiary shall cease to be a Subsidiary and
the Participant shall not immediately thereafter become an employee of the
Company or another Subsidiary. An approved leave of absence for military service
or sickness, or for any other purpose approved by the Company, if the employee’s
right to re-employment is guaranteed either by a statute or by contract or under
the written policy pursuant to which the leave of absence was granted or if the
Committee otherwise so provides in writing, shall not constitute a Termination
of Employment.

 

“Weighting Factor” means a percentage determined by the Committee in respect of
any Performance Measure by which the Payout shall be multiplied, and which
reflects the portion of the total Payout for a Plan Cycle attributable to the
attainment of that Performance Measure. In the aggregate, the Weighting Factors
for all of the Performance Measures in respect of each Participant established
for a Plan Cycle shall be 100%.

 

SECTION 2

ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT PARTICIPANTS AND DETERMINE
AWARDS

 

(a) Committee. The Plan shall be administered by a committee of not fewer than
two “non-employee directors” within the meaning of Rule 16b-3(b)(3)(i)
promulgated under the Exchange Act, or any successor definition, as selected
from time to time. Each member of the Committee shall also be an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
(including temporary and proposed regulations) promulgated thereunder. In
addition, each member of the Committee shall meet the then applicable
requirements and criteria of Nasdaq (or other market on which the Stock then
trades) for qualification as an “independent director.” A majority of the
members of the Committee shall constitute a quorum.

 

(b) Committee Actions. All determinations of the Committee shall be made by a
majority of its members present at a meeting duly called and held, except as
specifically provided herein. All decisions and interpretations of the Committee
shall be made in the Committee’s sole and absolute discretion and shall be final
and binding on all persons, including the Company and Participants.
Notwithstanding any other provision of the Plan, no action shall be taken in
connection with the administration of the Plan that would cause Reuters to
breach any listing rules of the London Stock Exchange or any other law or
regulation applicable to Reuters or applicable to the Company. Any decision or
determination of the Committee reduced to writing and signed by all of the
members of the Committee shall be fully as effective as if it had been made at a
meeting duly called and held. The Committee shall serve without bond, except to
the extent required by law.

 

(c) Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan. For purposes of the Plan,
the Committee’s powers shall include, but not be limited to, the following
authority, in addition to all other powers provided by, or necessary to
administer, the Plan:

 

  (i) to determine the time or times of grant, and the extent, if any, of Awards
granted to any one or more Participants;



--------------------------------------------------------------------------------

  (ii) to determine the Performance Goals, Performance Measures and other
criteria for which the Committee has discretion under the Plan;

 

  (iii) to select or designate, for any Plan Cycle, the employees who shall
become Participants under the Plan from time to time;

 

  (iv) to determine the number of shares of Stock to be covered by any Award;

 

  (v) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
Participants;

 

  (vi) to provide for the forms of Agreement to be utilized in connection with
the Plan;

 

  (vii) to determine at any time whether, to what extent, and under what
circumstances Stock and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or the
Company and whether and to what extent the Company shall pay or credit amounts
constituting deemed interest (at rates determined by the Committee) or dividends
or deemed dividends on such deferrals;

 

  (viii) to accelerate, waive or, subject to Section 9, amend any or all of the
goals, restrictions or conditions imposed under any Award;

 

  (ix) to accelerate at any time the payment of all or any portion of any Award;

 

  (x) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
the Committee shall deem advisable; to interpret the terms and provisions of the
Plan and any Award (including any Agreement or other related written
instruments); to make all determinations it deems advisable for the
administration of the Plan; to decide all disputes arising in connection with
the Plan; and to otherwise supervise the administration of the Plan;

 

  (xi) to determine the right of any person to compensation under the Plan;

 

  (xii) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be necessary or appropriate to assist in
administering the Plan;

 

  (xiii) to sue or cause suit to be brought in the name of the Plan or the
Company;

 

  (xiv) to determine whether and with what effect an individual has incurred a
Termination of Employment;

 

  (xv) to obtain from Participants such information as is necessary for the
proper administration of the Plan;

 

  (xvi) to execute and file such returns and reports as may be required with
respect to the Plan; and

 

  (xvii) to make any adjustments or modifications permitted under the provisions
of the Plan.

 

(d) Delegation of Authority to Make Awards. The Committee may, at any time or
from time to time, delegate all or any portion of its responsibilities and
powers under the Plan to the Chief Executive Officer of the Company, and all or
any portion of its responsibilities that are purely ministerial to any



--------------------------------------------------------------------------------

appropriate employee of the Company, except as specifically provided herein.
Notwithstanding the foregoing, no such delegation may be made (i) with respect
to the grant, interpretation or amendment of, or exercise of discretionary
authority or other non-ministerial acts with respect to, Awards granted to any
Covered Employee or any “Officer” (within the meaning of Section 16a-1(f) of the
Exchange Act) (or any employee who, in the Committee’s determination, may become
a Covered Employee or “Officer”), or (ii) with respect to the responsibilities
and powers of the Committee under Section 3(c) hereof.

 

SECTION 3

STOCK ISSUABLE UNDER THE PLAN; TERM OF PLAN;

RECAPITALIZATIONS; SUBSTITUTE AWARDS

 

(a) Stock Issuable. Subject to adjustment as provided in Section 3(c) hereof,
the maximum number of shares of Stock reserved and available for issuance under
the Plan initially shall be 20 million. In addition, (a) if any portion of an
Award is forfeited, cancelled, satisfied without the issuance of Stock or
otherwise terminated, the shares of Stock underlying such portion of the Award
shall be added back to the shares of Stock available for issuance under the Plan
and (b) if any shares of Stock are used by a Participant in connection with the
satisfaction of any tax withholding obligation relating to an Award, whether by
actual delivery, attestation or having shares withheld, only the number of
shares net of shares of Stock tendered or withheld shall be deemed delivered for
purposes of determining the maximum number of shares of Stock available for
issuance under the Plan. The shares available for issuance under the Plan may be
authorized but unissued shares of Stock or shares of Stock reacquired by the
Company. No more than 5 million shares of Stock may be subject to such Awards
granted to any one individual during any one calendar year period.

 

(b) Term of Plan. No Awards shall be made after December 31, 2013.
Notwithstanding the foregoing, outstanding Awards at the time of expiration of
the Plan shall remain payable in accordance with their terms.

 

(c) Recapitalizations. Subject to the provisions of Section 9, if, through or as
a result of any merger, consolidation, sale of all or substantially all of the
assets of the Company, reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other corporate event or
transaction, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, the Committee may make an appropriate or
proportionate adjustment in (i) the maximum number and kind of securities
reserved for issuance under the Plan (ii) the maximum number and kind of
securities that may be granted to any individual pursuant to the last sentence
of Section 3(a) hereof, and (iii) the number and kind of securities subject to
any then outstanding Awards under the Plan. The Committee may, in its sole
discretion, also make appropriate adjustments to the terms of any outstanding
Awards to reflect or related to such corporate events or transactions or
changes, including with respect to Performance Goals, Performance Measures or
the length of a Plan Cycle; provided that, with respect to any Award to a
Covered Employee that is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, such adjustment shall be
prescribed in a form that meets the requirements of Section 162(m) of the Code
for deductibility. Any adjustments by the Committee shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Committee in its discretion may make
a cash payment in lieu of fractional shares.

 

(d) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who become employees of the Company or a Subsidiary as the result of
a merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation. The Committee may direct that the substitute
awards be granted on such terms and conditions as the Committee considers
appropriate in the circumstances.



--------------------------------------------------------------------------------

SECTION 4

PERFORMANCE SHARE AWARDS

 

(a) Nature of Awards. As more specifically described in Sections 5, 6 and 7, a
Performance Share Award entitles the recipient to acquire shares of Stock upon
the attainment of specified Performance Goals over a specified Plan Cycle. The
Committee, in its sole discretion, shall determine whether and to which
employees, Awards shall be made, the Performance Goals and Performance Measures
applicable under each such Award, the Plan Cycle, and all other limitations and
conditions applicable to any such Awards.

 

(b) Rights as a Stockholder. A Participant receiving an Award shall have the
rights of a stockholder only as to shares of Stock actually received by the
Participant under the Plan and not with respect to shares of Stock subject to
the Award but not actually received by the Participant. A Participant shall be
entitled to receive a stock certificate or other evidence of the acquisition of
shares of Stock under an Award only upon satisfaction of all conditions
specified in the Agreement evidencing the Award.

 

SECTION 5

PERFORMANCE, PARTICIPATION, PERFORMANCE MEASURES AND PERFORMANCE CYCLES

 

(a) Participation. Before or near the beginning of each Plan Cycle, the
Committee may select which employees of the Company or its Subsidiaries, if any,
will become Participants in the Plan with respect to such Plan Cycle. The
selection of an employee as a Participant for any Plan Cycle shall not require
the selection of such employee for any subsequent Plan Cycle, or if such
employee is so selected subsequent to the beginning of a Plan Cycle, such
selection shall not require a modification of the date of participation with
respect to such Plan Cycle for any other Participant. The Committee may consider
any factors it deems pertinent in selecting an employee as a Participant for a
Plan Cycle. Upon the selection of the Participant(s) for a Plan Cycle, the
Committee shall provide the notices described in Section 5(f) below. A person
will become a Participant with respect to a Plan Cycle only upon receipt of a
written statement or letter from the Committee stating the person is a
Participant and providing such additional information the Committee deems
relevant.

 

(b) Participation of Newly Hired Employees. Except as provided in the sole
discretion of the Committee, an individual must be an employee of the Company or
its Subsidiaries as of the beginning of a Plan Cycle in order to be selected as
a Participant for such Plan Cycle. If an individual first becomes an employee
after the beginning of a Plan Cycle, the Committee may, in its discretion,
designate such new employee as a Participant in such Plan Cycle. Unless the
Committee, in its sole discretion, determines otherwise, all amounts payable
under this Plan to such Participant for such Plan Cycle shall be prorated with
respect to the date he or she first became an employee or such later date as
designated by the Committee. The Committee may make such adjustments as it seems
appropriate in order to effect this provision.

 

(c) Earned Shares. The number of shares of Stock that a Participant is entitled
to receive under the Plan for a given Plan Cycle will be based upon the
achievement of the Performance Goals with respect to such Plan Cycle, as
determined upon the conclusion of the Plan Cycle in accordance with Section 6
below.

 

(d) Performance Measures and Weighting Factors. (i) The Performance Measures
with respect to a Plan Cycle shall be by reference to the following measures:
return on equity, return on invested capital, profit growth, cash flow growth,
performance versus peer organizations, market share, net income (before or after
taxes), Stock price, total shareholder return, expense management, revenue
growth, net earnings (before or after taxes), earnings per share and earnings
before or after taxes, interest, depreciation and/or amortization. Any
Performance Measure(s) may be used to measure the performance of the Company, a
Subsidiary and/or an Affiliate as a whole or any business unit of the Company, a
Subsidiary and/or an Affiliate or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Measures as compared to the
performance of a group of comparator companies, or a published or special index
that the Committee, in its sole discretion determines appropriate.



--------------------------------------------------------------------------------

(ii) The Committee shall establish one or more Performance Measures for any Plan
Cycle and, in the event more than one Performance Measure applies to a
Participant, the Committee shall also establish the Weighting Factor for each
such Performance Measure. It is the intent of the Committee that the Performance
Goals, Performance Measures and Weighting Factors established for any Plan Cycle
will not change during any Plan Cycle. However, certain circumstances identified
at the discretion of the Committee may warrant a modification to the Performance
Goals, Performance Measures or Weighting Factors; provided that, with respect to
any Award to a Covered Employee that is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, such modification shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility. These
circumstances would include, but not be limited to, unforeseen events such as
changes in law, regulations, or rulings; changes in accounting principles or
practices; or an unplanned merger, acquisition, or divestiture. Participants
will be notified of any such modification as soon as practicable. Different
Performance Measures, Performance Goals and Weighting Factors may be established
with respect to similarly situated Participants, and the Performance Measures,
Performance Goals and Weighting Factors established with respect to one
Participant shall not have an effect on or in any way limit the Performance
Measures, Performance Goals and Weighting Factors applied to another
Participant.

 

(e) Performance Goals. For each Performance Measure established by the Committee
for a Plan Cycle, the Committee shall establish the levels of the Threshold
Performance Goal, the Target Performance Goal and the Maximum Performance Goal.
At the time it establishes the Performance Goals for each Performance Measure,
the Committee shall have the discretion, where practicable, to establish whether
and how the amounts payable in respect of the Performance Goals shall be
prorated if the actual performance for the Plan Cycle is between the Performance
Goals established by the Committee.

 

(f) Notice of Participation. After an employee has been designated as a
Participant for a Plan Cycle, the Committee shall provide such Participant with
a notice setting forth the Performance Measure(s), Performance Goals and
Weighting Factors, if any, for the Participant for such Plan Cycle. If requested
by the Board, the Committee shall also provide the Board with a list of the
employees designated as Participants and a description of the Performance
Measure(s), Performance Goals and Weighting Factors, if any, for such Plan
Cycle.

 

SECTION 6

CALCULATING THE PAYOUT

 

(a) General. As soon as practicable following the end of a Plan Cycle, the
Committee shall calculate the Payout to each Participant based upon the actual
performance of the Company or any entity, division or portion thereof and the
Performance Measures, Performance Goals and Weighting Factors established for
such Plan Cycle and such Participant. Moreover, in the manner required by
Section 162(m) of the Code, the Committee shall, promptly after the date on
which the necessary financial and other information for a particular Plan Cycle
becomes available, certify the extent to which Performance Goals have been
achieved with respect to any Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. In addition, the Committee may,
in its discretion, reduce or eliminate the amount of any Award payable to any
Participant, based on such factors as the Committee may deem relevant, but the
Committee may not increase the amount of any Award payable to any Participant
above the amount established in accordance with the relevant Performance Goals
with respect to any Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

(b) The Payout. The actual Payout to be distributed to a Participant with
respect to a Plan Cycle may range over a set of compensation values determined
by the Committee, as further described in this section.



--------------------------------------------------------------------------------

(i) If the actual performance during the Plan Cycle shall be less than the
Threshold Performance Goal for any Performance Measure, the Payout shall be
zero.

 

(ii) If the actual performance during the Plan Cycle shall equal or exceed each
of the Threshold Performance Goals, the Payout shall be the Payout previously
identified in respect of each of the Performance Goals attained and multiplied
by the appropriate Weighting Factor, up to the Payout ascribed to such
Performance Measure upon attainment of the related Maximum Performance Goal.

 

(iii) If the actual performance for the Plan Cycle is between the Performance
Goals established by the Committee and if the Committee provided for proration,
the applicable Payout will be prorated accordingly (and adjusted by any
applicable Weighting Factor). If the Committee chose not to provide for
proration, the Payout shall be the next closest lowest achieved Performance Goal
as determined by the Committee.

 

SECTION 7

MAKING THE PAYOUT

 

(a) Normal Payout. Except as otherwise provided in the Plan, and subject to the
condition of continued employment with the Company or a Subsidiary, as set forth
in this Section 7 below, the Payout to a Participant for a completed Plan Cycle
shall be made in shares of Stock within three months following the close of the
Plan Cycle; provided, however, that the Committee may, in its discretion, defer
payment until audited financial data is available. Each Participant shall
receive a payment equal to the full value, after applicable tax withholding, of
his or her Payout for such Plan Cycle; provided, however, except as otherwise
provided herein, shares of Stock with a value equal to fifty percent (50%) of
the net, after-tax value of each Participant’s Payout shall be required to be
retained by the Participant until he or she incurs a Termination of Employment.
Payouts under this Section 7(a) are conditioned upon the Participant’s
compliance with any non-compete and/or confidentiality provision in any written
agreement between the Participant and the Company. Unless the Committee provides
otherwise in writing, upon the date of any violation of any such non-compete
and/or confidentiality provision, the person shall immediately cease to be a
Participant with respect to all Plan Cycles and forfeit any and all of his or
her outstanding Awards, and any amount not yet distributed to such Participant
under this Section 7(a) shall immediately and automatically be forfeited,
whether or not such violation results in a Termination of Employment with the
Company or any of its Subsidiaries.

 

(b) Forfeiture. If a Participant initiates a Termination of Employment with the
Company for any reason other than for death, Disability, Retirement or Good
Reason, or the Participant incurs a Termination of Employment for Cause, unless
the Committee provides otherwise in writing, the person shall immediately cease
to be a Participant with respect to all Plan Cycles and forfeit any and all of
his or her outstanding Awards, and any amount not yet distributed to such
Participant under Section 7(a) shall immediately and automatically be forfeited,
whether or not such Termination of Employment occurs during the term of the Plan
Cycle.

 

(c) Termination without Cause, for Good Reason or due to Retirement, Disability
or Death. A Participant’s Termination of Employment with the Company under the
circumstances set forth in this Section 7(c) shall not result in the forfeiture
of the Participant’s Awards or other rights to receive certain Payouts under the
Plan: If the Participant incurs a Termination of Employment with the Company
that is initiated by the Company without Cause, or by the Participant for Good
Reason, or is the result of the Participant’s Disability, Retirement or death,
then the Participant (or, in the case of a Termination of Employment due to the
Participant’s death, the Participant’s Beneficiary, as described in Section 7(e)
below) shall receive Payouts equal to (i) the unpaid portion of a Participant’s
Payout for any Plan Cycle which has ended prior to the date of such Termination
of Employment and for which Payouts have not been completed as of the date of
such Termination of Employment, and (ii) a pro rata Payout, if any, determined



--------------------------------------------------------------------------------

with respect to each partial Plan Cycle based upon the product of (A) a
fraction, the numerator of which is the number of months which have elapsed in
the Plan Cycle prior to the date of such Termination of Employment and the
denominator of which is the total number of months in the Plan Cycle, and (B)
the Payout such Participant would have received had he or she remained employed
until the end of the Plan Cycle, based upon the actual achievement as of the end
of the Plan Cycle of the Performance Goals with respect to the applicable
Performance Measures and Weighting Factors, if any, established for such Plan
Cycle, which payment shall be made at the time Payouts are made to active
Participants in the Plan generally. No future rights in respect of the Plan will
be provided to such Participant.

 

(d) Change in Control. Upon a Change in Control, each Participant (or the
Beneficiary of each deceased Participant) shall receive the Payout for any Plan
Cycles which have ended prior to the date of such Change in Control as soon as
reasonably practicable following the date of the Change in Control. With respect
to Plan Cycles which have not been completed as of the date of the Change in
Control, the Committee shall determine the Payout for each Participant with
respect to each uncompleted Plan Cycle as of the date of the Change in Control,
which shall be a pro rata Payout for each partial Plan Cycle equal to the
product of (i) a fraction, the numerator of which is the number of months which
have elapsed in the Plan Cycle prior to the date of such Change in Control and
the denominator of which is the total number of months in the Plan Cycle, and
(ii) the Payout such Participant would have received with respect to such Plan
Cycle if the Target Performance Goal was attained with respect to each
Performance Measure. Such Payout shall be made as soon as reasonably practicable
following the date of the Change in Control.

 

(e) Designation of Beneficiaries. Each Participant from time to time may name
any one or more person or entity (who or which may be named concurrently or
successively) to whom or which the Participant’s Payout under the Plan is to be
paid if the Participant dies before he or she receives all of such Payouts under
the Plan (“Beneficiary”). Each such Beneficiary designation will revoke all
prior designations by the Participant, shall not require the consent of any
previously named Beneficiary, shall be in a form prescribed by the Committee and
will be effective only when filed with the Committee during the Participant’s
lifetime. If a Participant fails to designate a Beneficiary before his or her
death, as provided above, or if the Beneficiary designated by a Participant dies
before the date of the Participant’s death or before complete payment of the
Participant’s Payout, the Committee shall pay the Participant’s benefits to the
legal representative or representatives of the estate of the last to die of the
Participant and his designated Beneficiary.

 

(f) Facility of Payment. When a Participant is under a legal disability or, in
the Committee’s opinion, is in any way incapacitated so as to be unable to
manage his or her affairs, the Committee may direct the payment of a Payout to
such Participant’s legal representative, or to a relative or friend of such
Participant for such Participant’s benefit, or the Committee may direct the
application of such Payouts for the benefit of such Participant in such manner
as the Committee considers advisable. Any Payouts made in accordance with the
preceding sentence shall be a full and complete discharge of any liability for
such Payouts under the Plan, and no Committee member nor the Company shall have
any duty to inquire as to whether a legal disability or other incapacity exists,
or for any determination with respect thereto

 

SECTION 8

TAX WITHHOLDING

 

(a) Payment by Participant. Each Participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the Participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income. The Company and
its Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.
The Company’s obligation to deliver stock certificates or other evidence of
share ownership to any Participant is subject to and conditioned on tax
obligations being satisfied by the Participant.



--------------------------------------------------------------------------------

(b) Payment in Stock. Subject to approval by the Committee, a Participant may
elect to have the tax withholding obligations described in Section 8(a) above
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the required statutory minimum (but no more than such required
minimum) with respect to the Company’s withholding obligation, or (ii)
transferring to the Company shares of Stock owned by the Participant with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the required statutory minimum (but no more than such required
minimum) with respect to the Company’s withholding obligation.

 

SECTION 9

AMENDMENTS AND TERMINATION

 

(a) Procedures. The Board may, at any time, amend or discontinue the Plan, and
the Committee may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder’s written consent, except as set forth in Section 9(b) below.

 

If and to the extent determined by the Committee to be required by the rules of
Nasdaq or any other law or regulation, Plan amendments (including, without
limitation, an increase in the number of shares of Stock as to which Awards may
be granted under the Plan) shall be subject to approval by the Company’s
stockholders entitled to vote at a meeting of stockholders. Nothing in this
Section shall limit the Committee’s authority to take any action permitted
pursuant to Section 3.

 

(b) Distribution on Termination of Plan. Subject to Section 7(b), upon
termination of the Plan, each Participant (or the Beneficiary of each deceased
Participant) shall receive the Payout for any Plan Cycles which have ended prior
to the date of Plan termination as soon as reasonably practicable following the
date of Plan termination. With respect to Plan Cycles which have not been
completed as of the date of Plan termination, the Committee shall determine the
Payout for each Participant with respect to the uncompleted Plan Cycles as of
the date of the Plan termination, which shall be a pro rata Payout for each
partial Plan Cycle based upon the product of (A) a fraction, the numerator of
which is the number of months which have elapsed in the Plan Cycle prior to the
date of Plan termination and the denominator of which is the total number of
months in the Plan Cycle, and (B) the actual achievement as of the date of Plan
termination of any Performance Goals (based upon the proportion of the Plan
Cycle during which the Plan was in effect), which payment shall be made as soon
as reasonably practicable following the date of Plan termination.

 

SECTION 10

STATUS OF PLAN

 

Unless the Committee shall otherwise expressly determine in writing, with
respect to Payouts not received by a Participant, a Participant shall have no
rights greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to aid the Company in meeting its obligations to deliver Stock with
respect to Payouts hereunder, provided that the existence of such trusts or
other arrangements is consistent with the foregoing sentence. The Plan is not
subject to the Employee Retirement Income Security Act of 1974, as amended.

 

SECTION 11

GENERAL PROVISIONS

 

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares for
investment and without a view to distribution thereof. No shares of Stock shall
be issued pursuant to an Award until all applicable securities law and other
legal, Nasdaq and similar requirements have been satisfied. The Committee may
require the placing of such stop orders and restrictive legends on certificates
or other evidence of ownership regarding Stock and Awards, as it deems
appropriate.



--------------------------------------------------------------------------------

(b) Delivery of Stock Certificates or Other Evidence of Ownership. To the extent
the Company uses certificates to represent shares of Stock, certificates to be
delivered to Participants under this Plan shall be deemed delivered for all
purposes when the Company or a stock transfer agent of the Company shall have
mailed such certificates in the United States mail, addressed to the
Participant, at the Participant’s last known address on file with the Company.
Any reference in this Section or elsewhere in the Plan to actual stock
certificates and/or the delivery of actual stock certificates shall be deemed
satisfied by the electronic record-keeping and electronic delivery of shares of
Stock or other mechanism then utilized by the Company and its agents for
reflecting ownership of such shares.

 

(c) Trading Policy Restrictions. Awards under the Plan shall be subject to such
Company insider-trading-policy-related restrictions, terms and conditions as may
be established by the Committee, or in accordance with policies set by the
Committee, from time to time.

 

(d) Code Section 162(m). No Award shall be effective if such Award is granted to
a Covered Employee and the Committee has determined that such Award should be
structured so that it is not “applicable employee remuneration” under such
Section 162(m) unless and until the terms of this Plan, including any amendment
hereto, have been approved by the Company’s stockholders in the manner and to
the extent required under such Section 162(m).

 

(e) Nonalienation of Plan Benefits. A Participant or Beneficiary may not sell,
assign, margin, transfer, pledge, encumber, convey, gift, hypothecate or
otherwise dispose of any Award, any interest in a Payout or the right to receive
Payout under this Plan, either voluntarily or involuntarily, except by will, by
the laws of descent or distribution, or as set forth in Section 7(e) above.

 

(f) No Employment Rights. Under no circumstances shall the terms of employment
of any Participant be modified or in any way affected by the establishment or
continuance of this Plan. The maintenance of this Plan shall not constitute a
contract of employment. The Plan will not give any Participant a right to be
retained in the employment of the Company.

 

(g) No Personal Liability. To the extent permitted by law, no person (including
any member of the Committee or any present or former employee of the Company)
shall be personally liable for any act done or omitted to be done in good faith
in the administration of the Plan.

 

(h) Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives and on the
Company and its successor, whether by way of merger, consolidation, purchase or
otherwise.

 

(i) Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth herein.

 

(j) No Effect on Other Employee Compensation Plans. Nothing in this Plan shall
prevent or limit the Participant’s continuing or future participation in any
other plan, program, policy or practice of the Company for which the Participant
may qualify, nor shall anything in this Plan limit or otherwise affect the
rights of the Participant under any other plan, program, policy, practice,
contract or agreement to which the Company may be a party. Any amounts payable
or rights or benefits furnished the Participant under any other plan, program,
policy, practice, contract or agreement with the Company at or subsequent to the
Participant’s Termination of Employment shall be payable in accordance with the
terms of such plan, program, policy, practice, contract or agreement and without
regard to this Plan. Amounts payable or in respect of this Plan shall not be
taken into account with respect to any other employee benefit plan or
arrangement of the Company.



--------------------------------------------------------------------------------

(k) No Additional Obligation. Nothing contained in the Plan shall prevent the
Company from adopting other or additional compensation or benefit arrangements
for its employees.

 

(l) Records. The Committee will maintain, or cause to be maintained, records of
rules, if any, it may from time to time adopt pursuant to the Plan and such
other matters with respect to the Plan, its grants, and its payments hereunder
as it shall deem necessary to ensure effective administration of the Plan.

 

(m) Offset. Any amounts owed to the Company by the Participant of whatever
nature may be offset by the Company from the value of any cash or shares of
Stock payable under this Plan, and no cash or shares of Stock shall be paid
under this Plan unless and until all disputes between the Company and the
Participant have been fully and finally resolved and the Participant has waived
all claims to such against the Company.

 

(n) Indemnification. The officers, directors and employees of the Company, as
well as the Committee members, shall be indemnified and held harmless by the
Company against and from any and all loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by them in connection with or resulting
from any claim, action, suit, or proceeding to which they may be a party or in
which they may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by them in settlement
(with the Company’s written approval) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding. The foregoing provision shall
not be applicable to any person if the loss, cost, liability or expense is due
to such person’s gross negligence or willful misconduct.

 

(o) Headings. The headings contained in this Plan are for reference purposes
only and shall not affect the meaning or interpretation of this Plan.

 

(p) Gender and Number. Words denoting the masculine gender include the feminine
and neuter genders, and the singular shall include the plural and the plural
shall include the singular wherever required by the context.

 

SECTION 12

EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon the Effective Date. Subject to such
approval by the stockholders and to the requirement that no Stock may be issued
hereunder prior to such approval, Awards may be granted hereunder on and after
adoption of this Plan by the Board.

 

SECTION 13

GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of New York, applied without
regard to conflict of law principles.